Citation Nr: 0839800	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  07-13 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for cause of the 
veteran's death. 


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran.  The 
veteran served with the Regular Philippine Scouts from 
February 1941 to October 1942 and February 1945 to June 1946.  
The veteran was a prisoner of war (POW) from April 1942 to 
October 1942.  It was determined in an Administrative 
Decision in October 2003 that the veteran forfeited his 
benefits for the period prior to December 1944 by serving 
with the Japanese sponsored and controlled Bureau of 
Constabulary.  Therefore, the veteran's surviving spouse is 
only eligible for death benefits based on the period of 
service served during February 1945 to June 1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied the 
claim.

The appeal concerning whether new and material evidence has 
been submitted to reopen a claim for service connection for 
cause of the veteran's death is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death, and is seeking to 
reopen the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) recently held in Hupp v. Nicholson, 21 Vet.App. 342 
(2007), that when adjudicating a claim for Dependency 
Indemnity Compensation (DIC), VA must perform a different 
analysis depending upon whether a veteran was service 
connected for a disability during his or her lifetime, and 
concluded generally, that 38 U.S.C.A. § 5103(a) notice for a 
DIC case must include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death, (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition, and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  

Here, service connection was not in effect for any disability 
prior to his death.  While the October 2003 notice letter 
generally addresses what is required to establish service 
connection for cause of death, there has been no notice or 
discussion of the specific evidence and information required 
to establish the appellant's claim.  The Veterans Court held 
in Hupp that the section 5103(a) notice letter should be 
"tailored."  Based on the Board's review of the claim and 
the October 2003 notice provided to the appellant, pursuant 
to the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA), the 
Board finds that it is required to remand this case so that 
the appellant can be provided with a new VCAA notice letter 
that more fully complies with the Court's holding in Hupp.

Also, under Kent v. Nicholson, 20 Vet. App. 1 (2006), there 
are new VA notice requirements for new and material evidence 
claims.  In particular, under Kent, VA must notify the 
appellant of the elements of her claim and of the definition 
of "new and material evidence."  Kent also requires that VA 
give the appellant notice of precisely what evidence is 
necessary to reopen the claim, depending upon the basis of 
the previous denial.  Although VA's August 2003, April 2006, 
and July 2006 letters to the appellant notify her of the 
definition of "new and material evidence," they failed to 
notify her why her previous claim was denied and did not 
mention precisely what evidence is necessary to reopen the 
claim, as is required by Kent.  Thus, a remand is required so 
that VA can afford the appellant all appropriate due process.

Additionally, the veteran has not yet been provided with 
notice regarding the effective date and disability 
evaluations available when service connection is established 
for any claimed disability as required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board notes that on the VA Form 9 the appellant raised 
the issue of clear and unmistakable error in the rating 
decision dated March 2004.  The appellant asserts that the 
veteran was a POW and should be granted service connection 
for cause of the veteran's death based on 38 C.F.R. 
§ 3.309(c) (2008).  The RO summarily adjudicated this issue 
in a Supplemental Statement of the Case, dated August 2008; 
however, the Board finds that this issue would be more 
appropriately adjudicated in a separate rating decision, 
after which the appellant should be advised of her appellate 
rights.  As the outcome of that CUE challenge could impact 
the claim for benefits under 38 U.S.C.A. § 1318 such matter 
is inextricably intertwined with those issues on appeal and 
is remanded for adjudication in the first instance. See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more 
issues are inextricably intertwined if one claim could have 
significant impact on the other).

The fact that an issue is inextricably intertwined does not 
establish that the Board has jurisdiction of the issue, only 
that the Board cannot fairly proceed while there are 
outstanding matters that must be addressed by the RO in the 
first instance. Thus, the clear and unmistakable error claim 
should not be returned to the Board unless properly appealed. 
See 38 C.F.R. § 20.200.

Accordingly, the case is REMANDED for the following actions:

1. Adjudicate, to the extent possible, 
the claim of CUE in the April 2007 RO 
rating decision. This issue should only 
be returned to the Board if properly 
appealed in accordance with 38 C.F.R. 
§§ 20.200, 20.302.

2.  The appellant should be sent a 
letter which: informs her that a 
previous claim for service connection 
for the cause of the veteran's death 
was denied.  The notice should inform 
her of the basis for the prior denial 
and include information as to the 
definition of new and material 
evidence.  The RO should inform her of 
the information and evidence necessary 
to substantiate her claim, including an 
explanation of the evidence and 
information required to substantiate a 
DIC claim based on a condition not yet 
service connected.  She should be 
advised that the veteran was not 
granted service connection for any 
disorder during his lifetime, and 
should be informed as to the evidence 
now required to substantiate the claim 
at this time.

In addition, the notice should inform 
her how effective dates and disability 
ratings are formulated.

3.  If the appellant provides or 
identifies evidence that the veteran 
had a disorder for which service 
connection is sought, the RO should 
arrange for the veteran's claims folder 
to be reviewed by an appropriate VA 
examiner.  After his or her review, the 
examiner must opine as to whether it is 
at least as likely as not that the 
claimed disorder was incurred in 
service, and, if so, whether it is at 
least as likely as not that veteran's 
death was causally related to that 
service-connected disorder.  The 
rationale for any opinion expressed 
should be provided in a legible report.

4.  After the appropriate actions above 
have been completed, readjudicate the 
claim.  If the claim remains denied, 
issue to the veteran a supplemental 
statement of the case, and afford the 
appropriate period of time within which 
to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

